Citation Nr: 0637414	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-16 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, secondary to residuals of a left knee injury.

2.  Entitlement to service connection for a low back 
disability, secondary to residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to March 
1982.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The Board notes that the veteran initially requested a 
hearing in front of a decision review officer.  However, the 
veteran subsequently cancelled the hearing and did not 
reschedule.  


FINDINGS OF FACT

1.  The veteran does not have a right knee disability which 
is related to the veteran's service-connected residuals of a 
left knee injury, or to any other incidence of service.

2.  The veteran's low back disability is not related to the 
veteran's service-connected residuals of a left knee injury, 
or to any other incidence of service.


CONCLUSION OF LAW

1.  A right knee disability was not incurred in, or 
aggravated by active service, nor is it proximately due to, 
or the result of, a service connected disability.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

2.  A low back disability was not incurred in, or aggravated 
by active service, nor is it proximately due to, or the 
result of, a service connected disability.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in April 2003, (prior to the June 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.  An additional letter sent in February 2005 
also provided the required notice under the VCAA.

The Board further notes that the veteran's service medical 
records and VA outpatient records have been obtained.  The 
veteran was also provided with a VA examination of the lower 
back and right knee.  The veteran has not identified any 
further evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 3.310 (2005).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to, or the 
result of, a service-connected disability.  See Lantham v. 
Brown, 7 Vet. App. 359, 365 (1995).


History and Analysis

The veteran contends that both his right knee and lower back 
condition are the result of his service-connected residuals 
of a left knee injury.  

The veteran's service medical records contain multiple 
references to the veteran's service-connected left knee 
injury.  However, there is only one notation of a complaint 
of right knee pain and no complaints of, or treatment for, 
low back pain during in the service medical records.  The 
veteran's enlistment examination, dated December 1979, did 
not note any abnormalities of the knees or spine.  Likewise, 
the veteran's report of medical history and examination upon 
entrance into service, both dated February 1980, did not note 
any abnormalities of the knees or spine.  A treatment note, 
dated July 1980, reflected complaints of right knee pain on 
subluxation, with no effusion or creptus, and range of motion 
from 0 to 130 degrees.  The veteran's report of medical 
history upon discharge, dated February 1982, noted knee 
problems, which was clarified by the examiner to be 
intermittent left knee problems, resulting from a skiing 
accident.  The veteran did not note any spinal abnormalities.  
The examination upon discharge, dated February 1982, did not 
note any abnormalities of the right knee or spine.  His spine 
and musculoskeletal systems were normal.

The veteran submitted VA outpatient records, dated April 1998 
through September 2004, which contain complaints of right 
knee and low back pain.  An April 2003 progress report 
indicated complaints of low back pain as well as right knee 
pain beginning a few weeks prior.  A treatment note dated 
July 2003 noted complaints of chronic knee pain, bilaterally.  
A treatment record dated August 2003 indicated that 
osteophytes were present in the lumbar spine.  A treatment 
note dated August 2004 contained complaints of right knee 
pain, including symptoms of popping, catching and swelling, 
recently developed over the last several weeks.  The veteran 
did not report a history of trauma.  A treatment note dated 
September 2004 noted a normal gait and stance.  

The veteran was afforded a February 2004 VA examination of 
the right knee and lower back.  The veteran stated that his 
right knee and lower back began bothering him in 2001 as the 
result of an unspecified injury.  The veteran reported that 
his lower back pain caused pain and tingling in the right 
knee, with periodic, extreme pain, which limited his ability 
to walk and sometimes to sit.  He also complained of daily 
flare-ups, resulting in functional impairment with showering 
and other regular functions.  The veteran also reported sharp 
low back pain that occurs four to five times a day, for no 
apparent reason, and lasts for several hours.  

The examination of the right knee revealed symmetrical leg-
length from the anterior-superior iliac spine to the medial 
malleolus.  There was no sign of abnormal weight bearing on 
the feet or shoes.  The examiner noted no device used for 
ambulation, with the exception of a DonJoy brace for the left 
knee.  The examiner noted a marked left-antalgic gait.  There 
is no evidence of heat, redness, swelling, or effusion.  
Range of motion testing as well as Drawer and McMurray tests 
were within normal limits.  Physical examination of the 
thoracolumbar spine revealed point tenderness over the right 
sacroiliac joint.  There was no radiation of pain on movement 
or muscle spasm.  Straight leg raising was negative, 
bilaterally.  Flexion of the lumbar spine was limited to 80 
degrees, which was attributed to the veteran's obesity.  
Extension was full, and right and left lateral flexion and 
rotation were normal.  X-rays reviewed showed a normal lumbar 
spine and a normal right knee.  The examiner noted that there 
was no pathology present to render a definitive diagnosis, 
with regards to the etiology of the veteran's right knee 
pain.  Additionally, the examiner noted tenderness over the 
sacroiliac joint, but indicated that there was no pathology 
to render a definitive diagnosis for the lower back.  The 
examiner opined that both the right knee and lower back 
conditions were not service-related.  He also stated that it 
was medically impossible for these claimed conditions to be 
related to his the residuals of his left knee injury.  

Regarding the veteran's right knee disability, while the 
service medical records showed that the veteran complained 
of, and was treated for right knee pain once during service, 
and while the veteran currently complains of right knee pain, 
there is no objective medical evidence of a current, 
diagnosed right knee condition.  The VA opinion specifically 
stated that there was no pathology present to render a 
definitive diagnosis for the veteran's right knee as both 
examination and x-rays revealed a normal right knee.  In 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, the VA examiner stated that it was 
medically impossible for the veteran's right knee complaints 
to be related to his service-connected residuals of a left 
knee injury.  

Regarding the veteran's low back disability, while the VA 
medical records do show there are osteophytes present in the 
veteran's lumbar spine, and the VA examination reflected 
tenderness over the sacroiliac joint, there is no objective 
medical evidence that the low back condition was caused by 
service or to his service-connected left knee injury.  The VA 
examiner noted that it was medically impossible for the 
veteran's low back condition to be related to his service-
connected residuals of a left knee injury.  The competent 
medical evidence regarding a nexus between the veteran's 
service-connected left knee disability and his current back 
condition fails to establish a nexus between the claimed 
disability and the service-connected disability.  

The evidence of record does not show that the veteran 
currently has a right knee disability.  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for a right knee condition, secondary to 
residuals of a left knee injury.  Additionally, the evidence 
of record does not show that the veteran's service-connected 
residuals of a left knee injury caused or aggravated the 
veteran's lower back disability.  Additionally, there is no 
evidence showing that he has a back disability which is 
related to service.  Thus, the preponderance of the evidence 
is against entitlement to service connection for a low back 
condition, secondary to residuals of a left knee injury.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claims that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right knee 
disability, secondary to residuals of a left knee injury, is 
denied.

Entitlement to service connection for a low back disability, 
secondary to residuals of a left knee injury, is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


